The bill in this case was filed by the insurance company to compel the cancellation and surrender of a certain life and accident insurance policy issued by it to the respondent, Aaron P. Sussman. The grounds upon which the cancellation was urged were that the policy was obtained upon fraudulent representations respecting other insurance, made in the application for the policy; that no policy of accident insurance issued to the insured had been canceled, rescinded or renewal thereof refused; that no application for accident insurance had been declined, postponed or withdrawn, and finally that in answer to inquiry in said application, the defendant had said that he was not at the time maimed, deformed or crippled in any manner or degree or affected with any form of bodily or mental disease, disorder, infirmity or impairment.
The case was heard by a vice-chancellor on voluminous proofs produced by the parties and resulted in a decree of dismissal. From this decree the complainant below appeals to this court.
Under the allegations in the bill of complaint it was incumbent on the complainant to prove the misrepresentations in the answers given and that those answers were fraudulent in purpose. The learned vice-chancellor reached the conclusion that this burden had not been met and advised the dismissal of the bill.
We think this conclusion was justified and the decree is accordingly affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, DEAR, KERNEY, JJ. 13.
 For reversal — WELLS, J. 1. *Page 584